Hager, J.
— By the sheriff’s return it appears he personally served the defendant with a copy of the summons. It does not appear that a copy of the complaint has been served, as is required by our code, and the defendant has not appeared in the action.
Until the summons and complaint are served as required by statute, or the defendant appears, {code, § 35,) the court acquires no jurisdiction, and all proceedings in the action are void.
Plaintiff may have leave to complete the service of the summons and complaint.